Mr. R.N. "Butch" Wade, Commissioner Arkansas Oil and Gas Commission 1805 West Walnut Paris, AR  72855
Dear Mr. Wade:
This is in response to your question concerning the powers of an Arkansas Oil and Commission appointed hearing officer and of the Chairman of the Commission.  Your first question concerns whether Act 911 of 1981, Ark. Stat. Ann. 53-105 (1985 Supp.) gives the power to an appointed hearing officer to vote on matters not brought before the officer at a public hearing office to vote on matters not brought before the officer at a public hearing.
The statute (copy attached) does authorize the hearing officer for vote for adoption or promulgation of any rule, regulation and order when a member of the Commission is absent or otherwise disqualified without restricting the power to only those issues that were before the officer in the public hearing.  The power given to the Commission to appoint a hearing officer though it is discretionary since the word "may" was used by the legislature in giving the Commission that power of appointment.  Hicks v. Arkansas State Medical Board, 537 S.W.2d 794, 260 Ark. 31 (1976). So, the Commission could restrict the appointment of the Hearing Officer to a particular term certain and by doing so limit the extent of the hearing officer's authority to act.
Your second question is whether it is permitted by law for the chairman of the Commission to make a motion, second a motion or vote on a motion? There is no statute in Arkansas restricting the actions of the chairman in areas of voting on an issue before a Commission.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Paul L. Cherry.